PER CURIAM.
Appellant appeals an order denying his motion for new trial in a personal injury suit. Landriscina fell and injured himself at his Alpine Woods townhome. He filed suit against the Alpine Woods Association claiming that his fall was caused by the association’s negligent placement of sprinkler heads near his front door.
A videotape made before trial shows several discrepancies between the actual inspection of the area where the injury occurred and the expert’s trial testimony regarding the inspection. On appeal he argues that the trial court should have granted his motion for new trial based on the videotape because the tape showed that appellee’s expert witness perjured himself, thereby committing a fraud on the court.
We affirm on the authority of Stella v. Stella, 418 So.2d 1029 (Fla. 4th DCA 1982). Appellant had the alleged evidence of perjury in his possession at the time of trial, thus it cannot qualify as newly-discovered evidence.
AFFIRMED.
ANSTEAD, DELL and WALDEN, JJ., concur.